United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                November 17, 2004

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 04-40188
                          Summary Calendar


UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

JAIME BARRON,

                                     Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. 7:02-CR-470-2
                      --------------------

Before WIENER, BENAVIDES, and STEWART, Circuit Judges.

PER CURIAM:*

     Jaime Barron appeals from his guilty-plea conviction for

possession with intent to distribute more than 500 grams but less

than five kilograms of cocaine.   He argues that his three prior

uncounseled misdemeanor convictions were ineligible for use in

calculating his criminal history score because the waivers of his

right to counsel in those cases were invalid.   He asserts that,

without the usage of these prior convictions, he should have been

awarded a downward adjustment pursuant to U.S.S.G. § 5C1.2.



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 04-40188
                                -2-

     Barron has failed to meet his burden to show that those

waivers were invalid.   See Iowa v. Tovar, 124 S. Ct. 1379, 1390

(2004).   The district court’s use of Barron’s prior convictions

for purposes of determining his criminal history score was

therefore proper.   Because Barron’s criminal history score

exceeded one, he was ineligible for the U.S.S.G. § 5C1.2(a)

adjustment.   Accordingly, the district court’s judgment is

AFFIRMED.